Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the  various “parts” recited in claims 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, please  replace “a layer (a PAG layer)” with - - a PAG layer- -  which is the term relied upon in the dependent claims.  There should not be two names for the same layer. 
	In claim 1, step (a) should describe contacting a PAG layer with a solid phase which has a molecule immobilized upon it. 
	Similarly, claim 9 should be describing a PAG layer in contact with a solid phase which has a molecule immobilized upon it. 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimura JP 2011-013118.
Nishimura JP 2011-013118 (machine translation attached, original document from applicant) describes in example 1 forming a compound layer having an acid-labile groups using monomer having an acid labile groups such as bis(4-methoxyphenyl)benzylic acrylate which is co-polymerized with p-isopropenylphenol, p-hydroxyphenyl methacrylamide and phenoxypolyethyleneglycol acrylate.  The resulting polymer is combined with a surfactant and solvent to form an acid dissociable resin composition [0105-0109]. An acid donating polymer is formed by co-polymerizing  N,N-dimethylacrylamide with methylmethacrylate (polymer A1) [0110-0111]. Polymer A2 is similarly formed [0112-0113]. The acid generators B1 and B2 are disclosed at [0114]. Acid diffusion inhibitors are disclosed at [0115].  The acid donating film is formed by combining at least one of polymers A1 and A2 with a photoacid generator, acid diffusion inhibitor, surfactant and solvent. The composition including the acid labile groups is coated on a silicon substrate using a spin coater, dried by heating and then the acid transfer resin was coated on this layer and the laminate heated at 110 degrees C for one minute [0116-0121]. The laminate was exposed to UV using a mask and then heated at 110 degrees C for 1 minute/  The laminate was then immersed in acetonitrile to remove the acid transfer resin layer.  The reacted acid labile material/areas were removed by development with tetramethyl ammonium hydroxide and then washed/rinsed with water [0122-0128].  Comparative example 2 uses triphenylsulphonium nonafluorobutane sulfonate (compound 11).  In figure 1b, the acid labile compound layer (20) is bonded to the substrate, the acid transfer layer (30) is then applied, exposed using mask (50), The acid is transferred into the acid labile compound layer (2a), the acid transfer layer is then removed (2b) and the acid treated acid labile layer are removed/dissolved. This is then treated in the compound bonded step with a second compound (2 compound) which can be a nucleotide, amino acid monosaccharides, conjugate of these or peptide nucleic acid [0085-0100]. The biochip is further treated in the process illustrated in figure 3, where after exposure and removal of the acid transfer layer, the resulting structure is treated with a third, fourth or fifth compound [0101-0102].  The acid donating polymer (polymer A) can use any polymer which can form a film and preferably does not include hydroxyl groups [0011-0040]. Useful acid generators include iminosulfonate which can generate acid upon exposure to UV, X-ray, e-beam, gamma rays, molecular beams, ion beam, deep UV, laser and the like [0041-0050]. Other acid generators which can be added include imide sulfonates, onium salts, halogen containing compounds, diazoketones, sulfones, sulfonic acid compounds, diazomethane, sulfonamide and the like [0051-0057]. The diffusion controlling compounds can be those having an N-t-carboxyl groups [0058-0061]. Other additives and solvents are disclosed [0062-0068]. The process includes coating a resins having an acid sensitive protecting group, coating the acid generating/acid transfer resin, exposing and heating the laminate, removing the acid generating/acid transfer resin, removing the reacted the acid labile protection groups and bonding a compound to the areas where the protecting group has been removed [0068]. The acid labile layer can be bonded to the substrate by a coupling compound, such as a silyl group [0069], the deprotection may reveal a hydroxy or amino group.  The protecting group may be an aminoalkyl carboxylic acid, t-carbobutoxy, dimethoxytriyl, tetrahydropyranyl, tetrahydrofuranol, furanyl, alkioxy substituted methyl, acetal, hemiacetal and the like [0070-0083]. Useful substrates including glass, quartz, silicon and polymers are disclosed [0084]. The acid labile layer may be formed by a surface treatment or other coating methods [0085]. Coating of the PAG layer is disclosed [0086-0087]. The transfer of the acid generated by the exposed PAG is disclosed [0090-0091]. The PAG layer can be removed by any method, but is typically dissolved in an organic solvent [0092]. The compounds which can be used to treat the imagewise deprotected surface include nucelotides, amino acids, monosaccharides, peptides and the like [0095-0104].  The coating of the composition can use various techniques including spin coating, casting coating, roll coating and printing [0087]. 
	The position of the examiner is that the process including the treatment with nucleotide derivatives having acid-decomposable group such as nucelotides, amino acids, monosaccharides, peptides and the like which selectively bind in the acidified areas is clearly taught in the specification in the text associated with figures 1-3 as the claims do not limit what is bounded by the term “nucleotide derivatives” by reciting the number and types of derivatization or what the protective group on the nucleotide can be. 
	If this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to modify the processes of either the cited example or the described with respect to the illustrations of figures 1-3 by treating the surface with nucleotides or their derivatives which selectively bind (are deprotected) with the deprotected moieties of the polymer in the presence of acid. 
5.	Claims 1,3,4 and 6-9 are rejected under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yun et al. 20120196772. 
Yun et al. 20120196772 describes in example 1 forming a compound layer having an acid-labile groups using monomer having an acid labile groups such as bis(4-methoxyphenyl)benzylic acrylate which is co-polymerized with p-isopropenylphenol, p-hydroxyphenyl methacrylamide and phenoxypolyethyleneglycol acrylate.  The resulting polymer is combined with a surfactant and solvent to form an acid dissociable resin composition [0176-0181]. An acid donating polymer is formed by co-polymerizing  N,N-dimethylacrylamide with methylmethacrylate (polymer A1) [0166-0167]. Polymer A-2 and A-3 are similarly formed [0168-0171]. The acid generator 3 is disclosed [0172]. A sensitizer is disclosed (9-1 [0173].  The acid donating film is formed by combining at least one of polymers A- to A-3 with a photoacid generator, acid diffusion inhibitor, surfactant and solvent. The composition including the acid labile groups is coated on a silicon substrate using a spin coater, dried by heating and then the acid transfer resin was coated on this layer and the laminate heated at 110 degrees C for one minute [0183]. The laminate was exposed to UV using a mask and then heated at 110 degrees C for 1 minute.  The laminate was then immersed in acetonitrile to remove the acid transfer resin layer.  The reacted acid labile material/areas were removed by development with tetramethyl ammonium hydroxide and then washed/rinsed with water [0184-0188].  In figure 1b, the acid labile compound layer (20) is bonded to the substrate, the acid transfer layer (30) is then applied, exposed using mask (50), The acid is transferred into the acid labile compound layer (2a), the acid transfer layer is then removed (2b) and the acid treated acid labile layer are removed/dissolved. This is then treated in the compound bonded step with a second compound (2 compound) which can be a nucleotide, amino acid monosaccharides, conjugate of these or peptide nucleic acid [0062-0099]. The biochip is further treated in the process illustrated in figure 3, where after exposure and removal of the acid transfer layer, the resulting structure is treated with a third, fourth or fifth compound [0100-0102].  The acid donating polymer (polymer A) can use any polymer which can form a film and preferably does not include hydroxyl groups [0011-0040]. Useful acid generators include iminosulfonate which can generate acid upon exposure to UV, X-ray, e-beam, gamma rays, molecular beams, ion beams, deep UV, laser and the like [0138-0139]. Other additives and solvents are disclosed [0148-0155]. The process includes coating a resins having an acid sensitive protecting group, coating the acid generating/acid transfer resin, exposing and heating the laminate, removing the acid generating/acid transfer resin, removing the reacted the acid labile protection groups and bonding a compound to the areas where the protecting group has been removed [0068]. The acid labile layer can be bonded to the substrate by a coupling compound, such as a silyl group [0045], the deprotection may reveal a hydroxy or amino group.  The protecting group may be an aminoalkyl carboxylic acid, t-carbobutoxy, dimethoxytriyl, tetrahydropyranyl, tetrahydrofuranol, furanyl, alkioxy substituted methyl, acetal, hemiacetal and the like [0043-0061]. Useful substrates including glass, quartz, silicon and polymers are disclosed [0062]. The acid labile layer may be formed by a surface treatment or other coating methods. Coating of the PAG layer is disclosed [0086-0087]. The transfer of the acid generated by the exposed PAG is disclosed. The PAG layer can be removed by any method, but is typically dissolved in an organic solvent. The compounds which can be used to treat the imagewise deprotected surface include nucelotides, amino acids, monosaccharides, peptides and the like [0086-0099].  The coating of the composition can use various techniques including spin coating, casting coating, roll coating and printing [0063]. 
The position of the examiner is that the process including the treatment with nucleotide derivatives having acid-decomposable group such as nucelotides, amino acids, monosaccharides, peptides and the like which selectively bind in the acidified areas is clearly taught in the specification in the text associated with figures 1-3 as the claims do not limit what is bounded by the term “nucleotide derivatives” by reciting the number and types of derivatization or what the protective group on the nucleotide can be. 
	If this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to modify the processes of either the cited example or the described with respect to the illustrations of figures 1-3 by treating the surface with nucleotides or their derivatives which selectively bind (are deprotected) with the deprotected moieties of the polymer in the presence of acid. 

Claims 1,3,4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118.
It would have been obvious to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by adding other photoacid generators based upon the direction at [0051-0057] and/or using other disclosed protective groups such as those disclosed at [0070-0083] with a reasonable expectation of success based upon the direction within the reference. 

Claims 1,3,4,6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Yagishita JP 03-014220 and Lee et al. 20160124309.
Yagishita JP 03-014220 (machine translation attached) illustrates in figure 2, the coating of a photoresist layer (2a), the exposure of the photoresist while on the spin coating stage (2b) and the development while on the spin coating stage (2c) 
Lee et al. 20160124309 teach resist composition including photoacid generators (abstract, [0019,0038,0044-0047].  The development of the photoresist using spin coating is described as known/conventional [0067,0088].  Coating of the resist using spin coating is disclosed [0057]. 
	It would have been obvious to one skilled in the art to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by using the spin coating rotary stage in the development/dissolution processes as taught by Yagishita JP 03-014220 and Lee et al. 20160124309 is this is old and well known in the development of resist as evidenced by Yagishita JP 03-014220 (1991) and known specifically for the development of photoacid resists as evidenced in Lee et al. 20160124309

Claims 1,3,4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Yagishita JP 03-014220,  Lee et al. 20160124309 and Kudo JP 62-235733 (1987).
Kudo JP 62-235733 (1987) illustrates in figure 3, a rotating chuck (24) which holds the wafer during exposure using exposure through the photomask (22) with the light source (20) (original at page 1/right column)
It would have been obvious to one skilled in the art to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by using the spin coating rotary stage in the exposure process as is known in the art from Kudo JP 62-235733 (1987) as well as  in the development/dissolution processes as taught by Yagishita JP 03-014220 and Lee et al. 20160124309 is this is old and well known in the development of resist as evidenced by Yagishita JP 03-014220 (1991) and known specifically for the development of photoacid resists as evidenced in Lee et al. 20160124309, noting that Yagishita JP 03-014220 clearly establishes the same spin coating chuck used for coating, an exposure process and development and this clearly would reduce the need to transfer the biochip between stations for the different processes and reduce the number of chucks needed for the apparatus yielding saving in time and cost.
In claim 10, the movement is not described and is held to embrace the rotation of the stage. 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Arimitsu et al. 20170309363. 
Arimitsu et al. 20170309363 teaches an acid producing film which is separate from a layer which reacts with the photogenerated acid. After exposure, the acid generating/proliferating layer can be removed by peeling or dipping in  a stripping composition [0029]. Useful PAGs are disclosed [0033-0248]. 
It would have been obvious to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by removing the photoacid generating layer by peeling, rather than dipping in a liquid stripper based upon the equivalence of  these techniques in removing PAG containing layers in Arimitsu et al. 20170309363

Claims 1,3,4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Serafinowski et al. 20090270279. 
Serafinowski et al. 20090270279 describes in figures 4a,4b and 5 and the associated text, the movement between various stations in the photodirected  synthesis of oligonucleotide arrays [0188-0204]. The exposure activates photoacid generators [0117-0179]. 
It would have been obvious to one skilled in the art to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by using transport means between the treatment locations and the controller for this taught in Serafinowski et al. 20090270279 with a reasonable expectation of success based upon the similarity of the processes in forming light patterned biochip arrays.
As this conveying means is part of each of the stations, this meets the limitations where a part of the coating station, the light exposure station, the development station and the station for treatment with the nucleotide are shared.  

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Belfield 7598018
Belfield 7598018 claims a photoacid containing layer where the binder can be a polymer binder selected from at least one of polystyrene and derivatives thereof, polyacrylates, polymethacrylates, polycarbonates, polyurethanes, polysiloxanes, nylons and polyesters (claim 1)
It would have been obvious to one skilled in the art to modify the processes anticipated or rendered obvious by Nishimura JP 2011-013118 as discussed above by replacing at least a portion of the polymer in the acid transfer layer with a polyurethane as taught by Belfield 7598018 with a reasonable expectation of success based upon the direction to other polymers in Nishimura JP 2011-013118 at [0011-0040].

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Yagishita JP 03-014220,  Lee et al. 20160124309 and Kudo JP 62-235733 (1987), further in view of Belfield 7598018
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Nishimura JP 2011-013118, Yagishita JP 03-014220,  Lee et al. 20160124309 and Kudo JP 62-235733 (1987) as discussed above by replacing at least a portion of the polymer in the acid transfer layer with a polyurethane as taught by Belfield 7598018 with a reasonable expectation of success based upon the direction to other polymers in Nishimura JP 2011-013118 at [0011-0040].

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Arimitsu et al. 20170309363, further in view of Belfield 7598018
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Nishimura JP 2011-013118  and Arimitsu et al. 20170309363 as discussed above by replacing at least a portion of the polymer in the acid transfer layer with a polyurethane as taught by Belfield 7598018 with a reasonable expectation of success based upon the direction to other polymers in Nishimura JP 2011-013118 at [0011-0040].

Claims 1 and 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura JP 2011-013118, in view of Serafinowski et al. 20090270279, further in view of Belfield 7598018
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Nishimura JP 2011-013118  and Serafinowski et al. 20090270279 as discussed above by replacing at least a portion of the polymer in the acid transfer layer with a polyurethane as taught by Belfield 7598018 with a reasonable expectation of success based upon the direction to other polymers in Nishimura JP 2011-013118 at [0011-0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 9, 2022